DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 16 November, 2021 has been entered.  Claims 1-7, 9-15, 17-20 remain pending in this application.  The reply filed on 16 November, 2021 is fully responsive and all objections from Section 2 (Specification) are withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 filed on 16 November, 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejections of independent claims for any teaching or matter specifically challenged in the argument.
Claim Interpretation
Claim 15, last phrase: “the second recessed platform having a second length of a second recessed area along the side surface of the tapered cylinder than (READ AS: that) is longer than a first length of a first recessed area for the first recessed platform.”
Claims 18 and 19 depend on canceled claim 16.  The examiner will read these claims as depending on Claims 15, which is consistent with claims 17, 20 and 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

Claims 1, 2, 5-7, 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schutz (US20040149617 – hereafter referred to as Schutz), in view of Granberg et al. (US4709833 – hereafter referred to as Granberg).  An Examiner Annotated Diagram A from Schutz follows:

    PNG
    media_image1.png
    721
    912
    media_image1.png
    Greyscale

Examiner Annotated Diagram A
In regards to Claim 1, Schutz discloses: A drum (1) for storing fluid, comprising: a tapered cylinder (2) between a first end (Examiner Annotated Diagram A,  Item A) and a second end (B), the tapered cylinder having a top opening (12) at the first end (A); a recessed port (18) along a side surface (13) of the tapered cylinder (2), the recessed port providing a side opening 
Schutz does not teach: the specific design choices of comparative ledge geometry with respect to stacking characteristics.
The Examiner Annotated Diagram from Granberg follows:

    PNG
    media_image2.png
    756
    874
    media_image2.png
    Greyscale

Examiner Annotated Diagram B
However, Granberg teaches: the second recessed platform (Examiner Annotated Figure B, Figure 1C) having a second ledge (Figure 1C -  item 6 - ribs) that extends inward from the side surface (5 – cylindrical sidewalls) of the tapered cylinder toward the center of the tapered cylinder less than the first ledge (Second ledge profile is less than the first ledge profile because the outer diameter of the lower section of the drum is smaller than the inside diameter of the upper section of the salvage drum – Column 4, lines 52-55 – in order to facilitate nesting and improve the strength of the drum – Column 3, lines 14-17).
Schutz as modified by Granberg also teaches:
Alignment of recessed platforms along the side of the container (See Figure 1B and 1C on Examiner Annotated Figure B – 6 – Ribs).
Lip structure on the first end of the taper cylinder (26 – Rim Reinforcing Bead).
An annular clamp to secure the lid to the lip (Granberg) Column 2-3 Lines 67 through Column 4 – Line 1: Reinforcing Bead – 26 and drum rim – 8 are secured by a conventional steel ring clamp – 34 to improve seal strength).
A cover with a lowered rim on the inside of the container (14 – lid).
A first end having a first diameter that is larger than the second end’s second diameter (Column 3, Lines 1-3 – first end diameter is larger than the second end’s diameter to allow for nesting during storage and shipment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Storage Drum of Schutz with side and end wall structures and details (5 - cylindrical sidewalls with varying diameters, 6 - strengthening ribs, with First and Second Ledge Profiles and platforms (Figure 1B and 1C), Lip Structure (Rim reinforcing bead), Annular Clamp (34)) of Granberg in order to advantageously improve the nesting capability and container seal and compressive strength during shipping of the storage drum.  
In regards to Claim 2, Schutz as modified by Granberg includes all the limitations, including the following: wherein the first recessed platform (5 – First ledge profile, Examiner Annotated Diagram B) is in longitudinal alignment with the second recessed platform (5 – second ledge profile) (See Section iv of the First Independent Claim’s rejection for motivation to modify and statement of obviousness).
In regards to Claim 5, Schutz as modified by Granberg includes all the limitations including the following:  wherein the taper cylinder comprises a lip (Granberg Annotated 
In further regards to Claim 6, Schutz as modified by Granberg teaches all the limitations of the parent claim and further teaches: further comprising an annular clamp (Granberg – 34) that has an annular slot that is configured to receive the lip (See Granberg – Figure 5 – not shown) (See Section iv of the First Independent Claim’s rejection for motivation to modify and statement of obviousness).
In regards to Claim 7, Schutz as modified by Granberg teaches all the limitations of the parent claim and further teaches: further comprising a cover (14) that has a lowered rim (16 – rim is lower than the cover). (See Section iv of the First Independent Claim’s rejection for motivation to modify and statement of obviousness).
In regards to Claim 9, Schutz teaches: wherein the second end comprises a concave bottom surface (Schutz – Item 9 – Examiner annotated Figure E).
In regards to Claim 10, Schutz teaches: wherein the concave bottom surface (Annotated Diagram A – Second End – E Label) comprising a first recessed area and a second recessed area that are connected by a recessed bridge (Recess bridge – lowest point – or point closest toward First End).
In regards to Claim 14, Schutz as modified by Granberg teach all the limitations in this claim.   (See Section iv of the First Independent Claim’s rejection for motivation to modify the diameters between the first and second ends and statement of obviousness supporting the modification.).
Claims 3, 15, 17-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schutz, and in view of Granberg and in further view of Carlson (US20060131334 – hereafter referred to as Carlson).
In regards to Claim 3, Schutz as modified by Granberg teach all the limitations of the parent claim but are silent on additional ports.
However, Carlson teaches the following: wherein the recessed port (Paragraph 0016 describes multiple ports – as seen in Carlson, Figure 4) comprises a first recessed port (Paragraph 0016, Page 2, Column 1 – describes embodiments that have a recess that accommodates the drain valve) that is nearer to the first end (47 is closer to the first end) than the second end of the tapered cylinder, and further comprising a second recessed port (48) that is nearer to the second end of the tapered cylinder (These ports are used to improve efficient use of floorspace and to minimize material leakage – Paragraph 0004 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Storage Drum of Schutz and Granberg with the multiple ports of Carlson (Paragraph 0016 of Granberg, Valves 47, 48) in order to advantageously improve the efficiency of distribution of materials and decrease material losses due to container/connection leaks. 
In regards to independent claim - Claim 15, Schutz discloses the following:  An apparatus for storing fluid (1), comprising: a tapered cylinder (2) between a first end (Examiner Annotated Diagram A, Item A) and a second end (B), the tapered cylinder having a top opening (12) at the first end; a first recessed port (18) along a side surface of the tapered cylinder (2), {Not Taught} than (READ AS: that) is longer than a first length (C – First side SURFACE length) of a first recessed area for the first recessed platform (8).
Schutz does not explicitly disclose additional ports and platform inter-relationships. 
However, Granberg teaches: a first recessed platform (Examiner Annotated Diagram B, Figure 1C) that is nearer to the first end (First End on Annotated Diagram)  than the second end (Second End on Annotated Diagram) along on the side surface of the tapered cylinder (5); and a second recessed platform (Second Ledge Profile – Figure 1C) that is nearer to the second end (Second End) than the first end along on the side surface of the tapered cylinder (Ledge profiles are designed into the drum – Column 3, Lines 14-17 – in order to facilitate nesting and improve the strength of the drum.)
Granberg further discloses: 
A lip structure on the first end of the taper cylinder (26 – Rim Reinforcing Bead – Examiner Annotated Diagram B)
Vertical Alignment of the recessed platforms along the side of the container (See Figure 1B and 1C on Examiner Annotated Diagram B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage apparatus of Schutz with side and end wall structures and details (5 - cylindrical sidewalls with varying diameters, 6 - strengthening ribs, with First and Second Ledge Profiles and platforms (Figure 1B and 1C), Lip Structure (Rim reinforcing bead), Annular Clamp (34)) of Granberg in order to advantageously improve the nesting capability and container seal and compressive strength during shipping of the storage drum.  
Schutz as modified by Granberg does not expressly disclose (more than one) or include a specific number of ports  on the apparatus.
 However, Carlson explicitly teaches: the first recessed port (Paragraph 0016 describes multiple ports item 47) providing a first side opening; and a second recessed port (48) along the side surface of the tapered cylinder, the second recessed port providing a second side opening, the second recessed port being closer to the second end than the first recessed port (These ports are distributed nearer the first end and second end as defined by the current limitations as shows in Figure 4 of Carlson. These ports are used to improve floor space efficiency and minimize material leakage – Paragraph 0004.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage apparatus of Schutz and Granberg with the multiple ports of Carlson (Paragraph 0016 of Granberg, Valves 47, 48) in order to advantageously improve the efficiency of distribution of materials and decrease material losses due to container/connection leaks. 
In further regards to Claim 17, Schutz further teaches: wherein the second recessed platform 14) extends further inward toward a center of the tapered cylinder (2) more than the first recessed platform (8) – (see Examiner Annotated Diagram A – Figure 4 for comparison).
In further regards to Claim 18, Schutz further teaches: wherein the first recessed platform comprises a first slanted surface (C – First side SURFACE length) that is shorter than a second sloped surface of the second recessed platform (D – Second side SURFACE length).
In further regards to Claim 20, Schutz modified by Granberg and Carson teach all the claim limitations. (See rejection of apparatus independent claim, above under Granberg teachings for modification rationale and obviousness analysis).
In further regards to Claim 21, Schutz as modified by Granberg and Carson teach all of the limitations of the parent claim. (See rejection of apparatus independent claim, above under Granberg teachings for modification rationale and obviousness analysis).
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schutz, and in view of Granberg and in further view of Edwards (US3139213, hereafter referred to as Edwards).
In regards to Claim 4, Schutz as modified by Granberg meets all of the previous claim limitations but fails to disclose the proper configuration of recessed platform slanted surfaces.
However, Edwards teaches the first recessed platform (32) includes a first slanted surface (30) that is angled inward to a greater degree than a second sloped surface (14) of the second recessed platform (34) (The inward slope of 32 to 30 is greater than the inward slope of 34 to 14 in order to prevent wedging while nesting – Column 1, lines 31-35)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Storage Drum of Schutz with first and second surface slope limitations (Parts 60 and 62 with associated slopes) of the cup stacking as prevent wedging while nesting as taught by Edwards in order to advantageously improve the nesting capability of the container.  
It would further be obvious to one of ordinary skill in the arts to manipulate packaging geometry with respect to stacking to advantageously prevent wedging when designing nestable structures.  As demonstrated by Edwards, this teaching has been present in the packaging industry for a long time and is common knowledge.
Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schutz, and in view of Granberg and in further view of Springer (CN102099251– hereafter referred to as Springer).  The Annotated Diagram for Springer follows:

    PNG
    media_image3.png
    678
    1078
    media_image3.png
    Greyscale

Annotated Diagram C
In regards to Claim 11, Schutz in view of Granberg does not expressly disclose: a ring and insert system for fluid transfer into and out of a container.
However, Springer teaches: further comprising an insert (430) that fits within the recessed port (408), the insert comprising a ring (438) and an outer rim (428) that extends from the ring (Springer teaches this to allow a flush system for cleaning (Paragraph 0007 – Translation), rapid removal of stored liquids (Paragraph 0008) and rapid filling (Paragraph 0006)).
Springer further teaches: 
A ring insert with internal and external threads for attaching ring insert to the recessed port (Springer teaches any port – which encompasses the recessed port).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Storage Apparatus of Schutz as modified by Granberg with the Fluid Connector Assembly  (Thread Compatible inserts that form a ring on the outside of the container including - Ring Insert – 430, Port – 408, Parts 438 – Outer Rim, 412 – outer surface threads, 416 – inner surface threads, fluid connector – 504 integrated with the insert assembly) of Springer in order to advantageously improve the ability and efficiency of liquid transfer into and out of the storage apparatus.   
In regards to Claim 12, Schutz as modified by Granberg teach all the limitations of the parent claim.  However, they are insufficiently detailed on the construction components of the transfer valve insert.
However, Springer teaches: further comprising an insert (430) that fits within the recessed port (408), the insert comprising a ring with a first plurality of threads on an inner surface of the ring (416) and a second plurality of threads on an outer surface of the ring (412).
Springer also teaches: An insert (430) into the ring system that establishes a fluid connector (504) for opening and closing a fluid path into and out of a container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Storage Apparatus of Schutz as modified by Granberg with the Fluid Connector Assembly  (Thread Compatible inserts that form a ring on the outside of the container including - Ring Insert – 430, Port – 408, Parts 438 – Outer Rim, 412 – outer surface threads, 416 – inner surface threads, fluid connector – 504 integrated with the insert assembly) of Springer in order to advantageously improve the ability and efficiency of liquid transfer into and out of the storage apparatus.   
In regards to Claim 13, Schutz as modified by Granberg and Springer teach all the limitations of this claim. (See parent claim above for prior disclosure and obviousness statement, including with respect to the feature of discussed in section c.iv above).   
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schutz, and in view of Granberg and Carlson, in further view of Edwards (US3139213 – hereafter referred to as Edwards)
In regards to Claim 19, Schutz in view of Granberg and Carson teach all the limitations of the parent claim.  However, these teachings are silent on specific nesting configurations based on internal geometry involving multiple internal, interacting surfaces. The Diagram for Edwards follows:

    PNG
    media_image4.png
    760
    651
    media_image4.png
    Greyscale

Examiner Annotated Diagram D
However, Edwards teaches the following: wherein the apparatus comprises a first apparatus (Examiner Annotated Diagram above - Figure 6 – Edwards), and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Storage Apparatus of Schutz as modified by Granberg and Carlson with stacking ledges (First and Second Ledges in Examiner Annotated Diagram D) of the cup (APPARATUS) stacking in order to prevent wedging while nesting as taught by Edwards in order to advantageously improve the nesting capability of the container.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wiley et al. (US20150274377) discloses Overpack Drum geometry and characteristics suitable for stacking analysis (See Figures 1-5) as well as general features relevant to the scope and structure of the claimed invention.
Diminick et al. Name (US10273038) discloses Overpack Drum geometry, nesting considerations and material construction (see Figures 2 and 7, entire document) as well as general features relevant to the scope and structure of the claimed invention.
Knipe (GB2448694) discloses Stackable Cup insert geometry for preserving storage at the bottom of the cup (See Figures 1-2) as well as general features relevant to the scope and structure of the claimed invention.
Wolf (US1164152) disclosed multiple openings for casks to facilitate dispensing and filling.  See Figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/JOHN MARTIN HOPPMANN/               Examiner, Art Unit 3733                                                                                                                                                                                         /VALENTIN NEACSU/Primary Examiner, Art Unit 3731